PER CURIAM.
Under our recent decision in McNeal v. State, 24 Fla. L. Weekly D2226, 741 So.2d 1205 (Fla. 1st DCA 1999), appellant is entitled to discharge if the sheriffs office did not receive his arrest warrant for violation of probation prior to July 11, 1997, which he alleges is the case in this appeal. See also State v. Boyd, 717 So.2d 524 (Fla.1998). As the state points out, however, the record on appeal is ambiguous on this point. Accordingly, we relinquish jurisdiction with directions that the trial court make a factual determination as to when the warrant reached the sheriffs office and direct appellant’s discharge if the court finds that the warrant did not reach the sheriffs office before July 11.
JOANOS, WOLF, and BENTON, JJ., CONCUR.